437 F.2d 444
J. B. CRAWFORD, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Respondent-Appellee.No. 30686 Summary Calendar.**Rule 18, 5 Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York, et al., 5 Cir. 1970, 431F.2d 409.
United States Court of Appeals, Fifth Circuit.
Jan. 13, 1971.

J. B. Crawford, pro se.
Morton J. Hanlon, P. A. Pacyna, Asst. Attys.  Gen., Lakeland, Fla., Earl Faircloth, Atty. Gen. of Florida, Tallahassee, Fla., for respondent-appellee.
Appeal from the United States for the Southern District of Florida; Ted Cabot, District Judge.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966